Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/314,185 filed on May 7, 2021. Claims 1-21 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 8 and 15.
For example, the independent claims contain limitations, creating at least one tentative equivalence class (TEC) containing all the internet root domain name servers (DNS); processing the at least one TEC to determine respective consolidated edges and vertices; determining whether additional TECs are to be generated for the retrieved nameserver(s); processing all new TECs to determine respective consolidated edges and vertices, when it is determined that new TECs are to be generated; and generating a resolution tree for display based on the consolidated edges and vertices. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art in light of the specification.
Because claims 2-7, 9-14, 16-21 depend directly or indirectly on claims 1, 8 and 15 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 8 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459